Great Plains EnergyMerrill LynchPower and Gas ConferenceSeptember 23-24, 2008 Exhibit Terry Bassham, CFOExecutive Vice PresidentFinance & Strategic Development 1 Statements made in this presentation that are not based on historical facts are forward-looking, may involverisks and uncertainties, and are intended to be as of the date when made.Forward-looking statements include,but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Planand other matters affecting future operations.In connection with the safe harbor provisions of the PrivateSecurities Litigation Reform Act of 1995, the registrants are providing a number of important factors that couldcause actual results to differ materially from the provided forward-looking information.These important factorsinclude: future economic conditions in the regional, national and international markets, including but not limitedto regional and national wholesale electricity markets; market perception of the energy industry, Great PlainsEnergy, Kansas City Power & Light Company (KCP&L) and Aquila, which is doing business as KCP&L GreaterMissouri Operations Company (KCP&L GMO); changes in business strategy, operations or development plans;effects of current or proposed state and federal legislative and regulatory actions or developments, including, butnot limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulatorsregarding rates KCP&L and KCP&L GMO can charge for electricity; adverse changes in applicable laws,regulations, rules, principles or practices governing tax, accounting and environmental matters including, but notlimited to, air and water quality; financial market conditions and performance including, but not limited to,changes in interest rates and credit spreads and in availability and cost of capital and the effects on pension planassets and costs; credit ratings; inflation rates; effectiveness of risk management policies and procedures andthe ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increasedcompetition including, but not limited to, retail choice in the electric utility industry and the entry of newcompetitors; ability to carry out marketing and sales plans; weather conditions including weather-relateddamage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and theoccurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service datesand cost increases of additional generating capacity and environmental projects; nuclear operations; workforcerisks, including retirement compensation and benefits costs; the ability to successfully integrate KCP&L andKCP&L GMO operations and the timing and amount of resulting synergy savings; and other risks anduncertainties. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s most recentquarterly reports on Form 10-Q or Annual Reports on Form 10-K filed with the Securities and ExchangeCommission.This list of factors is not all-inclusive because it is not possible to predict all factors. Forward Looking Statement 2 Regulated vertically integrated electric utilityoperations: •$7.7 billion in assets* •$1.9 billion in revenues* •$2.7 billion market cap - NYSE:GXP •Approx. 800,000 customers in KS and MO •Low retail utility rates •Total generation capacity of over 5,700 MWs Solid Midwest electric utility - KCP&L Brand Capable, experienced management team Investment grade credit rating Building a platform for long-term earningsgrowth: Additions to rate base Synergies from Aquila transaction Annualized dividend of $1.66/share * Based on unaudited proforma financial statements filed in 8K dated August 13, Great Plains Energy Business Overview 3 •Rate base growth through KCP&L’s ComprehensiveEnergy Plan and plant investments by KCP&L GMO(Aquila) •Aquila integration and synergy target attainment •Rate case filings to include investments in ratebase and to share synergies with customers Three Key Initiatives 4 Mike Chesser - CEO 37 years experience Terry Bassham - CFO 22 years experience Bill Downey - COO 37 years experience John Marshall - EVP Utility
